Filed 11/9/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 203







David Kidwell, 		Petitioner and Appellant



v.



McLean County Social Services Board 

as Assignee for Charlene Kidwell, 		Respondent and Appellee





No. 20100168







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



David Kidwell (on brief), self-represented, P.O. Box 1000, Leavenworth, KS 66048, petitioner and appellee.



Sheila K. Keller (on brief), Child Support Enforcement, 316 North 5th Street, Suite 300, P.O. Box 7310, Bismarck, ND 58507-7310, for respondent and appellant.

Kidwell v. McLean County

No. 20100168



Per Curiam.

[¶1]	David Kidwell appeals the district court’s order denying modification of his child support obligation.  Kidwell argues his incarceration is a material change in circumstances, federal law is violated by imputing the federal minimum wage to him and his equal protection rights are violated by enforcing the child support obligation.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
Ramsey County Soc. Serv. Bd. v. Kamara
, 2002 ND 192, ¶ 12, 653 N.W.2d 693 (holding no change in circumstances existed when a parent was incarcerated at the time the first order was entered and when filing for a modification); 
In re R.H.
, 2004 ND 170, ¶ 10, 686 N.W.2d 107, 
cert. denied
, 543 U.S. 1166 (2005) (holding because the North Dakota Child Support Guidelines provide a rebuttable presumption, not a mandatory presumption, they do not violate federal law ); 
State v. Demarais
, 2009 ND 143, ¶ 18, 770 N.W.2d 246 (“We have repeatedly cautioned [that] a party making a constitutional claim must provide persuasive authority and reasoning, and without supportive reasoning or citations to relevant authorities an argument is without merit.”) (quoting 
Olson v. Workforce Safety & Ins.
, 2008 ND 59, ¶ 26, 747 N.W.2d 71). 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom